TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00370-CV



                                Donald Ray McCray, Appellant

                                                 v.

                                    Deleta D. Jones, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
    NO. D-1-GN-07-001779, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               McCray, an inmate housed in a facility located in Walker County, filed suit in

Travis County against various Walker County government officials. On February 4, 2008, the

district court granted the defendants’ motion to transfer venue from Travis County to Walker County.

McCray filed a notice of appeal in this Court on June 9, 2008. On November 3, 2008, we received

notice from the District Clerk of Walker County that the clerk’s record in the cause had been

transferred to Walker County.

               This Court has appellate jurisdiction of civil cases within the Third Court of Appeals

District. See Tex. Gov’t Code Ann. § 22.220(a) (West 2004). Walker County is not within the

Third Court of Appeals District. See Tex. Gov’t Code Ann. § 22.201(d), (k) (West Supp. 2008).

Accordingly, we do not have jurisdiction over this case. Furthermore, to the extent McCray may be

attempting to appeal the district court’s interlocutory order transferring venue from Travis County
to Walker County, we are without jurisdiction to review such an order. See Tex. Civ. Prac. & Rem.

Code Ann. § 15.064(a) (West 2002); § 51.014 (West 2008); Tex. R. Civ. P. 87(6).

              We dismiss the appeal for want of jurisdiction.




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: February 6, 2009




                                               2